

115 HR 2757 IH: Public Health Violence Prevention Act
U.S. House of Representatives
2017-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2757IN THE HOUSE OF REPRESENTATIVESMay 26, 2017Mr. Quigley introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to establish a National Center for Violence Prevention, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Public Health Violence Prevention Act. 2.Office of Noncommunicable Diseases, Violence, Injury, and Environmental HealthNot later than 6 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall rename the Office of Noncommunicable Diseases, Injury, and Environmental Health, within the Centers for Disease Control and Prevention, the Office of Noncommunicable Diseases, Violence, Injury, and Environmental Health and shall take such measures as is necessary to provide that any reference in regulation or guidance to the Office of Noncommunicable Diseases, Injury, and Environmental Health is a reference to the Office of Noncommunicable Diseases, Violence, Injury, and Environmental Health.
		3.National Center for Violence Prevention
 (a)In generalTitle III of the Public Health Service Act (241 et seq.) is amended by adding at the end the following new part:
				
					WPrograms Relating to Violence Prevention
						INational Center for Violence Prevention
 399OO.Establishment of National Center for Violence PreventionThere is established, within the Office of Noncommunicable Diseases, Violence, Injury, and Environmental Health of the Centers for Disease Control and Prevention, the National Center for Violence Prevention, which shall be headed by a director appointed by the Secretary (in this part referred to as the Director)..
			(b)Transfer of authorities; Effective date
 (1)Transfer of authoritiesThe Secretary of Health and Human Services shall delegate to the Director of the National Center for Violence Prevention all duties and authorities relating to violence prevention that, as of the day before the date of enactment of this Act, were vested in the Director of the National Center for Injury Prevention and Control of the Office of Noncommunicable Diseases, Injury, and Environmental Health of the Centers for Disease Control and Prevention.
 (2)Effective dateThis section and the amendments made by this section apply beginning on the day that is 6 months after the date of enactment of this Act.
 4.Public Health Violence Prevention ProgramPart W of title III of the Public Health Service Act (241 et seq.), as added by section 3, is amended by adding at the end the following new subpart:
			
				IIPublic Health Violence Prevention Program
					399OO–11.Establishment of program and general provisions
 (a)EstablishmentThe Director shall establish a Public Health Violence Prevention Program under which the Director shall establish and oversee each of the grant programs under this subpart.
						(b)Preference
 (1)In generalIn awarding grants under a grant program under this subpart the Director shall give preference to applications for projects to serve an area that is included in the cities, counties (including rural), and frontier areas with the 50 highest annual rates of violence per capita as well as those with the highest increases in all forms of violence over a period, as specified by the Director.
 (2)Determination considerationsFor purposes of this subsection— (A)to determine annual rates of violence the Director shall consider data on gun violence, sexual violence, domestic violence, drug-related violence, school violence, child abuse, elder abuse, and suicide; and
 (B)the Director shall rely on violence data from the Department of Justice and the Census Bureau until the Office of Data Collection and Evaluation under section 399OO–35 is operational.
 (c)Use of fundsGrants awarded under a grant program under this subpart shall be used at a minimum for the deployment of comprehensive health-focused responses to violence and the prevention of violence.
 (d)Competitive grant programsGrants shall be awarded under a grant program under this subpart on a competitive basis, based on the level of need of the area which would be served by the project proposed in the application for the grant, the project design, the capacity of the applicant to implement the project, capacity building, as well as the plan proposed in the application to evaluate the outcomes of the project. Individual projects, policies, or strategies funded pursuant to this subpart for a period and found to be effective at reducing violence may be given preference for awarding grants under this subpart for a subsequent period.
 (e)Annual performance reportEach recipient of a grant awarded under a grant program under this subpart shall be required as a condition of receipt of such grant to submit an annual performance report, with respect to each year for which the grant is awarded to such recipient, detailing how the funds under such grant were used and progress made during the applicable funding period under the grant.
 (f)Authorization of appropriationsFor purposes of carrying out this subpart, for each of fiscal years 2018 through 2023, there are authorized to be appropriated, in addition to any amounts otherwise authorized to be appropriated or made available to the Centers for Disease Control and Prevention, $500,000,000. Of the amount appropriated pursuant to the previous sentence for a fiscal year—
 (1)70 percent shall be made available to carry out section 399OO–12; (2)4 percent shall be made available to carry out section 399OO–13;
 (3)10 percent shall be made available to carry out section 399OO–14; (4)10 percent shall be made available to carry out section 399OO–15; and
 (5)6 percent shall be made available to carry out section 399OO–16. 399OO–12.Public Health Department Violence Prevention GrantsThe Director shall, under the Public Health Violence Prevention Program, carry out the Public Health Department Violence Prevention Grants Program under which the Director shall award competitive grants to local public health departments (operating within high violence cities, counties (including rural), and frontier areas, as determined in accordance with section 399OO–11(b)) for the following purposes:
 (1)To develop and implement evidence-based comprehensive community-based prevention and intervention strategy to address violence in the community services by such department.
 (2)To incentivize health sector leadership to address social determinants related to violence. (3)To coordinate the use of health data with other sectors to build community capacity to address social determinants of health.
 (4)To improve coordination within such department and leadership of such department in addressing violence as a health issue as well as develop infrastructure to reduce the racial inequities related to violence including hiring, training, and supporting violence prevention coordinators.
 (5)To monitor past and current violence trends to disseminate resources to increase resilience. 399OO–13.University/School of Public Health Violence Prevention Grants (a)In generalThe Director shall, under the Public Health Violence Prevention Program, carry out the University/School of Public Health Violence Prevention Grants Program under which the Director shall award competitive grants to public or private university schools of public health to fund faculty, research, trials, and staff to—
 (1)support the development of courses on violence as a health issue; (2)research and evaluate health-related violence interventions;
 (3)provide coordination for a network of higher education institutions to support local and regional violence prevention efforts that promote resilience; and
 (4)develop and offer certifications for violence prevention coordinators. (b)ExclusionsA grant awarded under subsection (a) may not be used for construction of classroom space or other permanent infrastructure.
						399OO–14.Criminal Justice Violence Prevention Grants
 (a)In generalThe Director shall, under the Public Health Violence Prevention Program, carry out the Criminal Justice Violence Prevention Grants Program under which the Director shall award competitive grants to local criminal justice agencies working to improve law enforcement at the local level to support innovative joint health-criminal justice efforts to work together on violence as a health issue.
 (b)Permissive usesA grant awarded under this section may be used to support officer training, intervention specialists, case workers, and strategies that employ health alternatives to arrest.
 (c)ExclusionsA grant awarded under this section may not be used to hire additional officers or supplement existing salaries.
 (d)Eligible applicationsAn application submitted for a grant under this section shall contain a proposal submitted jointly by at least one health agency and one criminal justice or law enforcement agency, which will jointly be involved with carrying out the proposal.
						399OO–15.School Violence Prevention and Trauma Mitigation Grants
 (a)In generalThe Director shall, under the Public Health Violence Prevention Program, carry out the School Violence Prevention and Trauma Mitigation Grants Program under which the Director shall award competitive grants to primary and secondary public school districts for the following:
 (1)The development and implementation of programs to promote pro-social norms, non-violent conflict resolution, and social skills among students for positive school climate while eliminating zero tolerance policies and reducing out of school time.
 (2)The integration of comprehensive school-based mental health services. (b)PrioritizationA district receiving a grant under this section shall prioritize areas with the highest rates of violence.
 (c)Permissible usesA grant awarded under this section may be used for mental health services, educator training, curriculum development, and violence interventionists in schools.
 399OO–16.State Health Department Violence Prevention GrantsThe Director shall, under the Public Health Violence Prevention Program, carry out the State Health Department Violence Prevention Grants Program under which the Director shall award competitive grants to up to 30 statewide health departments to invest in coordinating multiple communities served by the department involved and local health departments implementing health approaches to violence prevention, including alternatives to incarceration, community healing practices, and resilient communities..
 5.Private Health Care Sector Violence Prevention ProgramPart W of title III of the Public Health Service Act (241 et seq.), as added by section 3 and amended by section 4, is further amended by adding at the end the following new subpart:
			
				IIIPrivate Health Care Sector Violence Prevention Program
					399OO–21.Establishment of program and general provisions
 (a)EstablishmentThe Director shall establish a Private Health Care Sector Violence Prevention Program under which the Director shall establish each of the grant programs under this subpart.
 (b)Use of fundsGrants awarded under a grant program under this subpart shall be used entirely for the deployment of comprehensive health-focused responses to violence and the prevention of violence.
 (c)Competitive grant programsGrants shall be awarded under a grant program under this subpart on a competitive basis, based on the level of need of the area which would be served by the project proposed in the application for the grant, the project design, the capacity of the applicant to implement the project, as well as the plan proposed in the application to evaluate the outcomes of the project.
 (d)Annual performance reportEach recipient of a grant awarded under a grant program under this subpart shall be required as a condition of receipt of such grant to submit an annual performance report, with respect to each year for which the grant is awarded to such recipient, detailing how the funds under such grant were used and progress made during the applicable funding period under the grant.
 (e)Authorization of appropriationsFor purposes of carrying out this subpart, for each of fiscal years 2018 through 2023, there are authorized to be appropriated, in addition to any amounts otherwise authorized to be appropriated or made available to the Centers for Disease Control and Prevention, $350,000,000. Of the amount appropriated pursuant to the previous sentence for a fiscal year—
 (1)15 percent shall be made available to carry out section 399OO–22; (2)35 percent shall be made available to carry out section 399OO–23;
 (3)7 percent shall be made available to carry out section 399OO–24; (4)28 percent shall be made available to carry out section 399OO–25; and
 (5)15 percent shall be made available to carry out section 399OO–26. 399OO–22.Hospital-Based Violence Prevention GrantsThe Director shall, under the Private Health Care Sector Violence Prevention Program, carry out the Hospital-Based Violence Prevention Grants Program under which the Director shall award competitive grants to private and public hospitals to implement new programs or enhance existing programs for the following purposes:
 (1)To implement or have in place violence intervention programs in coordination with existing violence prevention initiatives, including patient screenings.
 (2)To provide for incentives to include violence and other determinants of health in health assessments and community needs assessments in coordination with local health departments.
 (3)To provide for the development of and contribution to city-wide or metropolitan area health data collection systems.
 399OO–23.Behavioral Health Violence Prevention GrantsThe Director shall, under the Private Health Care Sector Violence Prevention Program, carry out the Behavioral Health Violence Prevention Grants Program under which the Director shall award competitive grants to behavioral health providers for the following:
 (1)Development and implementation of trauma informed protocols and practices. (2)Training and programming for non-clinical peer counselors.
 (3)Behavioral health training for police, schools, and other community sectors. (4)Support for community level approaches, including trauma interventions such as community healing that promote individual and system resilience.
 399OO–24.Primary Care Violence Prevention GrantsThe Director shall, under the Private Health Care Sector Violence Prevention Program, carry out the Primary Care Violence Prevention Grants Program under which the Director shall award competitive grants to public and private primary care providers for innovative efforts to address the following:
 (1)Development and implementation of efforts to— (A)address violence and trauma among the patients of the provider involved and the community in which such provider is located; and
 (B)coordinate with existing violence prevention efforts. (2)Facilitation of connections between primary care and behavioral health services.
 399OO–25.Community Connections Violence Prevention GrantsThe Director shall, under the Private Health Care Sector Violence Prevention Program, carry out the Community Connections Violence Prevention Grants Program under which the Director shall award competitive grants to community-based organizations for training and implementation of trauma-informed services, including—
 (1)training and mobilizing communities impacted by violence with skills in trauma-informed services at the individual and community level;
 (2)developing referral networks to reduce exposure to trauma and increase resources for those exposed; and
 (3)developing a means through which individuals may enter into heath care and violence prevention roles.
 399OO–26.Academic Medical Centers Violence Prevention GrantsThe Director shall, under the Private Health Care Sector Violence Prevention Program, carry out the Academic Medical Centers Violence Prevention Grants Program under which the Director shall award competitive grants to academic medical centers to—
 (1)facilitate the development of curriculum on community-based violence prevention and intervention and on violence as a health issue generally; and
 (2)prepare students studying to become health care providers with a framework for their role in violence prevention through the use of trauma-informed care trainings and evaluations of health care services, among other appropriate measures..
 6.National Health Violence Prevention ProgramPart W of title III of the Public Health Service Act (241 et seq.), as added by section 3 and amended by sections 4 and 5, is further amended by adding at the end the following new subpart:
			
				IVNational Health Violence Prevention Program 
					399OO–31.Establishment of program and general provisions
 (a)EstablishmentThe Director shall establish a National Health Violence Prevention Program under which the Director shall oversee each of the offices and programs under this subpart.
 (b)Annual performance reportEach Office or Board established under this part shall submit to the head of the agency involved and Congress an annual performance report detailing how funds appropriated to the Office pursuant to subsection (c) during the applicable funding period were used.
 (c)Authorization of appropriationsFor purposes of carrying out this subpart, for each of fiscal years 2018 through 2023, there are authorized to be appropriated, in addition to any amounts otherwise authorized to be appropriated or made available to the Centers for Disease Control and Prevention, $100,000,000. Of the amount appropriated pursuant to the previous sentence for a fiscal year—
 (1)15 percent shall be made available to carry out section 399OO–32; (2)15 percent shall be made available to carry out section 399OO–33;
 (3)20 percent shall be made available to carry out section 399OO–34; (4)20 percent shall be made available to carry out section 399OO–35; and
 (5)30 percent shall be made available to carry out section 399OO–36. 399OO–32.Office of Applied Violence Prevention ResearchThere is established the Office of Applied Violence Prevention Research under the National Health Violence Prevention Program within the Office of Noncommunicable Diseases, Violence, Injury, and Environmental Health to generate knowledge about violence prevention by investing in research institutions annually and funding research to focus on violence as a health issue.
					399OO–33.National Advisory Board on Violence Prevention under the National Health Violence Prevention
			 Program
 (a)In generalThe Director shall establish a National Advisory Board on Violence Prevention under the National Health Violence Prevention Program within the Office of Noncommunicable Diseases, Violence, Injury, and Environmental Health to identify public policies that prevent violence.
						(b)Membership
 (1)In generalThe Board shall consist of 15 members appointed by the Director of the Centers for Disease Control and Prevention and shall include representatives of the public and private sectors, law enforcement, primary care, public health, behavior health, both political parties, academia, and persons impacted by violence.
 (2)Term of serviceEach member shall serve on the board for a term of 3 years, except that— (A)a member may not serve more than two full consecutive terms (but may be reappointed to two full consecutive terms after being appointed to fill a vacancy on the Board);
 (B)a member appointed to fill a vacancy occurring prior to the expiration of the term for which that member’s predecessor was appointed shall be appointed for the remainder of such term; and
 (C)a member may continue to serve after the expiration of the member’s term until a successor has taken office.
 (3)Pay for travelEach member may receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (4)StaffThe Director may appoint and fix the pay of additional personnel as the Director considers appropriate.
 (c)RecommendationsThe board shall annually (beginning for 2019) submit to Congress a report containing recommendations for public policies described in subsection (a). Such recommendations included in such a report shall have the support of at least ¾ of the members of the Board. National and regional conferences for grantees shall be held by advisory board members to disseminate the recommendations submitted under this subsection, including new evidence supporting such recommendations.
						399OO–34.Violence Prevention Training Program
 (a)In generalThere is established the Office of Violence Prevention Training Program under the National Health Violence Prevention Program within the Office of Noncommunicable Diseases, Violence, Injury, and Environmental Health to provide for the cultivation and development of leaders using the health approach to violence prevention.
 (b)Permissible uses of fundsFunds made available to the Office may be used for supporting experts in the field to deliver trainings, scholarships, and fellowships and to develop centers for ongoing regional trainings.
						399OO–35.Office of Data Collection and Evaluation
 (a)In generalThere is established the Office of Data Collection and Evaluation under the National Health Violence Prevention Program within the Office of Noncommunicable Diseases, Violence, Injury, and Environmental Health to develop a nationwide data collection system for violence and violence prevention initiatives.
 (b)DutiesThe Office shall— (1)develop and set data collection standards and requirements for all programs carried out by the National Center for Violence Prevention programs;
 (2)annually use the data collection system to analyze both the economic and health impacts of violence at the city, State, and national levels; and
 (3)analyze the effectiveness of each program carried out by the National Center for Violence Prevention and determine their impacts on violence prevention and reduction, health, race, and equity.
 399OO–36.Office of Violence Prevention Education and OutreachThere is established the Office of Violence Prevention Education and Outreach under the National Health Violence Prevention Program within the Office of Noncommunicable Diseases, Violence, Injury, and Environmental Health to—
 (1)provide outreach and technical assistance services to entities awarded a grant under this part for establishing and carrying out educational programs on violence prevention and effective responses to violence; and
 (2)carry out a national campaign, with guidance from local communities impacted by violence, to change community norms so violence is no longer acceptable..
		